 1                            UNITED STATES DISTRICT COURT
 2                          NORTHERN DISTRICT OF CALIFORNIA
                                   OAKLAND DIVISION
 3
 4   CENTER FOR BIOLOGICAL DIVERSITY and )
     TURTLE ISLAND RESTORATION NETWORK, )                Case No. 19-cv-03135-KAW
 5                                           )
               Plaintiffs,                   )           [PROPOSED] ORDER DENYING
 6                                           )           DEFENDANTS’ MOTION TO STAY
 7       v.                                  )           SUMMARY JUDGMENT BRIEFING
                                             )           PENDING THE COURT’S DECISION ON
 8   WILBUR ROSS, Secretary of Commerce, and )           PLAINTIFFS’ MOTION TO ADMIT
     NATIONAL MARINE FISHERIES SERVICE, )                EXTRA-RECORD EVIDENCE
 9                                           )
               Defendants.                   )
10
                                             )
11
12          Considering the relevant papers, evidence, and arguments, and finding good cause:

13          IT IS HEREBY ORDERED that Defendants’ Motion to Stay Summary Judgment

14   Briefing Pending the Court’s Decision on Plaintiffs’ Motion to Admit Extra-Record Evidence is

15   DENIED.

16          The Court will hear Plaintiffs’ Motion to Admit Extra-Record Evidence concurrently

17   with the cross motions for summary judgment. The summary judgment briefing schedule

18   adopted on September 11, 2019, Dkt. No. 25, remains in place.

19
            DATED: 10/1/19
20
                                                       HON. KANDIS A. WESTMORE
21                                                     United States Magistrate Judge
22
23
24
25
26
27
28
     [PROPOSED] ORDER
     Case No. 19-cv-03135                       1
